Citation Nr: 0425692	
Decision Date: 09/17/04    Archive Date: 09/23/04

DOCKET NO.  02-12 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date prior to March 9, 1999 for 
the grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran (appellant) had active military service from 
December 1964 to January 1968.  This matter initially came 
before the Board of Veterans' Appeals (Board) on appeal from 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee, which granted 
entitlement to service connection for PTSD and assigned an 
effective date of March 9, 1999 for that grant of service 
connection for PTSD.  The Board REMANDED the claim for an 
effective date prior to March 9, 1999, in November 2003.  
Following additional notice to the appellant, the claim again 
returns to the Board.


FINDINGS OF FACT

1.  The appellant has been notified of the evidence and 
information needed to substantiate his claim, and all 
identified evidence relevant to the claim addressed in this 
decision has been obtained.

2.  The record reflects that all claims for service 
connection for a psychiatric disorder submitted prior to 
March 9, 1999 were denied, and the veteran was notified of 
those decisions; each denied claim became final in the 
absence of timely substantive appeal.
 
3.  The claim for service connection for PTSD which underlies 
this appeal was received by the RO on March 9, 1999, and no 
claim, formal or informal, for service connection for PTSD 
was open or pending at the time of the receipt of the March 
9, 1999 request to reopen the claim for service connection 
for PTSD. 


CONCLUSION OF LAW

No criterion for an effective date prior to March 9, 1999, 
for an award of service connection for PTSD has been met.  38 
U.S.C.A. §§ 5110, 7105 (West 2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he was medically diagnosed as 
having PTSD prior to March 9, 1999.  He contends that the 
effective date of his award of service connection for PTSD 
should be retroactive to 1979, when he first submitted a 
claim of entitlement to service connection for PTSD, or to 
the date of a favorable January 1987 VA medical opinion.  
Alternatively, the veteran contends that the grant of service 
connection for PTSD should be retroactive at least to the 
date of a January 1991 VA hospitalization for treatment of a 
psychiatric disorder.
 
Preliminary Matters:  Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (CAVC) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The veteran's 
claim for an effective date prior to March 9, 1999 was 
submitted in June 2002 and the VCAA is applicable to this 
claim.  See Holliday v. Principi, 14 Vet. App. 282-83 (2001) 
[the Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim].  

However, the Board notes that it is not clear whether 
compliance with all notice provisions of the VCAA are 
required as to "downstream" issues.  See McCutcheon v. 
Principi, 17 Vet. App. 559 (2004) (directing supplemental 
briefing of issue as to extent to which notice provisions of 
38 U.S.C.A. § 5103(a) apply where "downstream" element is 
at issue).  In this case, the veteran was notified of 
enactment of the VCAA and of the provisions of that act by 
the RO in June 2001 in connection with the adjudication of 
the veteran's claim for service connection for PTSD.  

The claim on appeal, the issue of the appropriate effective 
date for the grant of service connection for PTSD, is a 
"downstream" issue from the service connection claim.  As 
noted above, it is not clear precisely how the provisions of 
the VCAA should be applied as to this "downstream" issue.  
Without conceding that any further notification to the 
veteran would be required, the Board will nevertheless 
describe the RO's actions, since the RO undertook further 
efforts to notify and assist the veteran in this case.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In a rating decision issued to the veteran in March 2002, the 
RO granted service connection for PTSD and assigned an 
effective date of March 9, 1999 for that award.  In April 
2002, the veteran submitted a statement indicating a belief 
that he had submitted a claim for PTSD prior to April 1999.  
By a rating decision issued in May 2002, the RO explained the 
conclusion that March 9, 1999 was the appropriate effective 
date for the grant of service connection for PTSD.  By a 
rating decision issued in June 2002, the RO explained the 
finality of all prior claims for service connection for PTSD.  
In response, the veteran identified a January 1987 VA medical 
statement which he contended constituted an informal claim 
for service connection for PTSD.

The veteran was provided with a copy of the text of the 
regulation governing informal claims, 38 C.F.R. § 3.155, and 
the regulation governing assignment of effective dates, 
38 C.F.R. § 3.400, in an August 2002 statement of the case 
(SOC).  This SOC also included the provisions of the VCAA and 
the complete text of 38 C.F.R. § 3.159 as revised to 
implement the VCAA.  The veteran's representative thereafter 
submitted an April 2003 Informal Hearing Presentation which 
set forth the veteran's contentions as to entitlement to an 
earlier effective date.

A November 2003 Board remand further advised the veteran of 
the enactment of the VCAA and VA's duties to the veteran.  By 
a letter issued in February 2004, the Appeals Management 
Center (AMC) afforded the veteran the opportunity to present 
any additional argument or identify or submit any additional 
evidence.  In response to that notification, the veteran 
submitted a VA medical statement dated in June 1991, and, in 
addition, provided a specific statement in which he indicated 
that he had no more evidence to submit or identify. 

By a May 2004 supplemental statement of the case (SSOC), the 
veteran was provided with a summary of the recent 
adjudicative actions and the pertinent facts.  This SSOC 
again advised the veteran of the complete text of 38 C.F.R. 
§ 3.159 and of the regulations governing assignment of 
effective dates.  

The communications of record demonstrate that VA has complied 
with VCAA requirements to notify and assist the claimant.  
Even though less than a year has elapsed since the AMC last 
advised the claimant of the complete text of 38 C.F.R. 
§ 3.159, the Board is not precluded from completing appellate 
review.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701(b), 117 Stat. 2651, 2670 (Dec. 16, 2003) (codified at 
38 U.S.C.A. § 5103(b)).  In particular, the Board notes that 
the veteran has provided a written statement indicating he 
has no more evidence to identify or submit.

The Board finds that VA has done everything reasonably 
possible to assist the appellant to develop the claim on 
behalf of the veteran.  In particular, the appellant has been 
afforded multiple opportunities to submit or identify 
evidence during the pendency of this claim, and the appellant 
has confirmed that there are no other VA records available.    

It is noted that the decision of the U.S. Court of Appeals 
for Veterans claims (CAVC) in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits, or that an essentially equivalent notification 
must be provided.  

In this case, the initial AOJ decision was made after 
enactment of the VCAA, and the veteran was provided with 
notice of the enactment of the VCAA and the provisions of the 
VCAA prior to the initial AOJ decision.  

The multiple notices provided to the appellant clearly 
satisfied the duty to notify the veteran of applicable law 
and regulations and of the evidence required to substantiate 
the claim for an earlier effective date for the award of 
service connection.  The notifications clearly advised the 
appellant to identify or submit any relevant evidence, and 
the appellant did submit a variety of types of evidence, 
including private clinical records and lay statements.  The 
content of the notices provided fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The current decision in Pelegrini noted that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has noted above, the appellant has already 
been afforded numerous opportunities to submit 
additional evidence, and has been provided the complete 
text of 38 C.F.R. § 3.159, as revised to implement the 
VCAA, in several communications.  The Board finds that 
the claimant has indeed been notified that he should 
provide or identify any and all evidence relevant to the 
claim.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
for an earlier effective date for the award of service 
connection for PTSD may proceed, consistent with the VCAA.  
The record demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 541 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
fully satisfied its duties to inform and assist the veteran 
as to the effective date claim at issue here.  

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the appellant's claim on the merits.  

Factual and procedural background

The veteran's service medical records are devoid of evidence 
that he received psychiatric treatment in service.  A private 
medical statement dated in November 1979 reflects that the 
veteran was seen in February 1973 for complaints of 
depression, inability to sleep, weight loss, and 
irritability.  The initial diagnostic impression was that the 
veteran had a depressive reaction.  The veteran did not 
return for further testing or follow-up following the initial 
evaluation.

On VA examination conducted in January 1980, the veteran 
reported a variety of employment since service, but he had 
not worked in the past two or three years.  He reported 
becoming easily irritated, and reported that he spent his 
days alone.  He could not stand to be around people.  He was 
unable to sleep.  He reported use of recreational drugs.  

The veteran was restless during the examination, pulling at 
his hair and beard, standing up, walking out of the office 
and returning.  He did not look at the examiner.  He appeared 
to be oriented in all spheres but his answer to most 
questions was that he did not remember or did not know.  He 
appeared scared, paranoid, depressed, frustrated, and 
lonesome.  He reported hallucinations, and he heard babies 
crying.  He was unable to perform the series of sevens.  His 
abstract thinking was poor, and he appeared to be in acute 
distress, with borderline psychosis.  The examiner concluded 
that the veteran was having a psychotic depressive reaction, 
with paranoid features, possibly drug-induced.

VA outpatient treatment records dated in October 1982 reflect 
that the veteran sought treatment for depression and 
inability to sleep.  He acknowledged using drugs and alcohol 
daily but there was no evidence of psychosis.  The veteran's 
sensorium was clear.  The examiner concluded that the veteran 
had moderate depression.  In that same month, October 1982, 
the veteran submitted a claim for service connection for 
delayed stress syndrome and nervousness.  That claim was 
denied by a November 1982 rating decision; that decision was 
issued to the veteran in that same month, November 1982.  The 
veteran did not respond to the denial of the claim.  

The veteran next contacted VA in January 1987, submitting a 
statement seeking service connection for PTSD.  The summary 
of VA hospitalization from November 1986 to March 1987 
reflects that discharge diagnoses of atypical psychosis and 
poly-drug abuse were assigned.  By a rating decision issued 
in June 1987, the RO determined that, since there was no 
diagnosis of PTSD, the additional evidence was not new and 
material to reopen a claim for service connection for PTSD, 
and denied the request to reopen the claim.

The veteran disagreed with that determination in August 1987, 
and provided a statement in which he authorized his sister to 
represent him in his appeal to the decision to deny service 
connection. The veteran also submitted a medical statement 
from a VA provider.  That statement included an opinion that 
the veteran had numerous symptoms consistent with a diagnosis 
of PTSD.  The conclusion of the medical statement stated that 
"VA benefits for [PTSD] should be strongly considered."  In 
response to the veteran's disagreement, the RO issued a 
statement of the case in January 1988.  The veteran did not 
respond.  No substantive appeal was received.  

Nothing further appears in the veteran's claims file until 
January 1991, when the veteran again submitted an application 
for compensation or pension.  He sought service connection 
for PTSD.  The summary of a January 1991 VA hospitalization 
reflects a discharge diagnosis of PTSD, among other 
disorders.  

In April 1991, the RO asked the veteran to describe the 
events in service that he considered stressors and asked him 
to identify the dates on which the stressors occurred.  The 
RO obtained the veteran's personnel record.  However, the 
veteran did not respond to the RO's request for 
identification of stressors.  In July 1991, the RO advised 
the veteran that he had been requested to provide information 
necessary to develop evidence regarding his claim for PTSD 
and advised him that, because no additional evidence had been 
received, the claim was being disallowed.  The letter advised 
the veteran that if evidence was not received prior to April 
22, 1992, benefits could not be paid before the additional 
evidence was received.

By a statement submitted in September 1995, the veteran again 
sought service connection for PTSD.  In October 1995, the RO 
again asked the veteran to describe the events he considered 
stressors.  The veteran submitted duplicate copies of medical 
statements already of record dated in January 1997, January 
1991, and June 1991, but did not provide or identify any 
other information or evidence.  VA examination was scheduled, 
but the veteran failed to appear.  

In January 1996, the RO advised the veteran that his claim 
had been denied because he did not provide any information to 
support his claim and because he failed to report for 
examination.  The veteran was advised to provide evidence by 
October 18, 1996 if he wanted the RO to continue processing 
his claim.

The veteran's claims file establishes that the veteran did 
not again contact the RO until March 9, 1999, the date on 
which the RO received a claim from the veteran for service 
connection for PTSD.

Applicable law and regulations

The law and regulations state generally that the effective 
date of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).  A "claim" or "application" is a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).  An informal claim is any 
communication indicating an intent to apply for one or more 
benefits.  The benefit being sought must be identified.  38 
C.F.R. § 3.155.  

If a claimant's application is incomplete, the claimant will 
be notified of the evidence necessary to complete the 
application.  If the evidence is not received within one year 
from the date of such notification, pension, compensation, or 
dependency and indemnity compensation may not be paid by 
reason of that application.  38 C.F.R. § 3.109(a).

In general, where evidence requested in connection with an 
original claim, a claim for increase or to reopen, or for the 
purpose of determining continued entitlement is not furnished 
within one year after the date of request, the claim will be 
considered abandoned.  After the expiration of one year, 
further action will not be taken unless a new claim is 
received.  Should the right to benefits be finally 
established, pension, compensation, or dependency and 
indemnity compensation based on such evidence shall commence 
not earlier than the date of filing the new claim.  38 C.F.R. 
§ 3.158.

Applicable regulations provide that previous determinations 
which are final and binding, including decisions concerning 
disability evaluations, will be accepted as correct in the 
absence of clear and unmistakable error (CUE).  38 C.F.R. 
§ 3.105.

Analysis

The rating decisions issued in November 1982, June 1987, July 
1991, and January 1996 are final, and are binding on the 
Board.  The Board notes that the veteran's statement that he 
submitted claims for service connection for PTSD prior to 
March 1999 is correct.  Nevertheless, since the claims 
submitted prior to March 1999 were denied, and the denials 
became final, those claim cannot serve as the basis for 
granting an effective date prior to March 1999, unless the 
veteran establishes that there was CUE in a prior final 
decision.

Where evidence establishes such error, the prior decision 
will be reversed or amended.  38 C.F.R. § 3.105(a).  Thus, 
the veteran may be entitled to an earlier effective date, if 
he establishes that there was CUE in this case.  However, the 
veteran has not stated that he wishes to raise a claim of 
CUE, nor has his representative raised a CUE claim on his 
behalf.  A claim for CUE must be clearly raised; the Board 
may not infer a CUE claim if not raised by the veteran.  
Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd 
sub nom. Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  
The specific allegation of error must assert more than merely 
disagreement with how the facts of the case were weighed or 
evaluated.  In this case, it does not appear to the Board 
that any statement by the veteran or on his behalf has raised 
a claim of CUE.

CUE requires a finding that the statutory or regulatory 
provisions extant at the time were incorrectly applied, the 
error must be "undebatable" and of the sort "which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made," and a determination that there was 
clear and unmistakable error must be based on the record and 
the law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

The veteran does not contend that the statutory or regulatory 
provisions in effect at the time were incorrectly applied.  
Rather, the veteran has clearly expressed his belief that, as 
a factual matter, he suffered from disability due to PTSD 
prior to March 1999.  Nevertheless, the Board has considered 
whether such error was present, but finds that nothing in the 
record suggests the RO erred in applying any governing 
statute or regulation at the time of any prior determination 
in the case, or when it assigned the March 1999 effective 
date for the grant of service connection for PTSD.  38 C.F.R. 
§ 3.105.  The Board is unable to find any basis in governing 
statutes or regulations which would authorize an effective 
date prior to March 9, 1999 in this case on the basis of CUE, 
if, in fact, the Board had jurisdiction to review the appeal 
on this basis. 

It should be pointed out that, in some cases, the date of a 
VA outpatient or hospital examination or the date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of an informal claim.  38 
C.F.R. § 3.157(b)(1).  However, these provisions operate only 
after a formal claim for compensation has previously been 
allowed (in which case the issue is entitlement to a higher 
rate of compensation) or when a formal claim for compensation 
has been disallowed for the reason that the service-connected 
disability is not compensable in degree.  See Servello v. 
Derwinski, 3 Vet. App. 196, 199-200 (1992).  This regulation 
does not apply where service connection has not been granted.

Because service connection for a psychiatric disorder had not 
been granted, the veteran's VA clinical records did not serve 
as informal requests to reopen the claim.  The Board 
acknowledges that, even before the veteran's service-
connected PTSD was diagnosed, diagnoses of other psychiatric 
disorders had been assigned.  However, the governing statue 
and regulations do not provide any exception allowing an 
effective date prior to the date of receipt of the 
application for benefits, even under such circumstances as, 
in this case, diagnosed psychiatric disorders.  The Board is 
unable to find any interpretation of 38 C.F.R. § 3.155, or 
any other provision, suggesting that an informal claim was 
submitted in the year prior to March 1999.  The doctrine of 
reasonable doubt is not for application under the 
circumstances.  

The Board notes that, in cases involving new and material 
evidence, where new and material evidence (other than service 
department records) is received within the relevant appeal 
period or prior to the issuance of the appellate decision, 
the evidence will be considered as though obtained as part of 
the initial request to reopen the claim, and, if a decision 
has been issued, the effective date will be as though the 
former decision had not been rendered, given that that 
decision did not become final.  38 C.F.R. §§ 3.156(b), 
3.400(q)(1)(i) (2002).  

Here, the evidence submitted by the veteran in connection 
with his March 1999 claim was submitted long after the one-
year period had expired following the RO's January 1996 
decision, more than three years earlier.  Further, the RO 
notified the veteran that no benefits could be paid on the 
basis of his 1995 claim if he did not submit additional 
evidence.  The provisions regarding evidence received during 
an appeal period do not authorize the Board to find that the 
January 1996 rating decision was not final.  See 38 C.F.R. 
§ 3.156(b).  Because there is no evidence associated with the 
claims file that suggests that any evidence was submitted 
during the pendency of the appeal period following the 
January 1996 rating decision, this regulatory provision does 
not serve as a basis for an effective date prior to March 9, 
1999.

The Board is unable to find any statutory or regulatory 
provisions which would allow the Board to set aside the 
finality of the rating decisions prior to March 1999 or which 
would authorize the Board to find that there was a pending or 
unadjudicated claim, formal or informal, prior to the 
veteran's March 9, 1999, claim for service connection for 
PTSD.  The evidence as to this issue is not in equipoise, and 
the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are inapplicable to warrant a more favorable 
determination to the veteran.  The appeal must be denied.


ORDER

The claim of entitlement to an effective date prior to March 
9, 1999 for the grant of service connection for PTSD is 
denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



